Citation Nr: 1715440	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-23 214	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for gastrointestinal hemorrhagic episodes on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to January 2001.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.

In a May 2012 decision, the Board granted an increased 30 percent evaluation for this disability and remanded the issue of entitlement to an evaluation in excess of 30 percent on an extraschedular basis for further development and initial consideration by the Director of Compensation Service.  In a September 2013 letter, the Board provided the Veteran the opportunity to receive a new decision in his case, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Board informed the Veteran that if he did not respond within 60 days from the date of the letter, the Board would assume he did not want a new decision.  The Veteran did not submit a response to that letter.  The requested development was completed, and the case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Tt appears that there are outstanding, relevant Social Security Administration (SSA) records.  The Veteran submitted statements in July 2013 and January 2017 that indicated that he has an SSA appeal pending.

In addition, the Veteran was most recently provided a VA examination in June 2011.  His representative has alleged that this disability has increased in severity since that time, and he specifically requested another VA examination in connection with the extraschedular portion of the claim.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a release from the Veteran and then attempt to obtain all treatment records for the Veteran from Dr. David Butters and from Dr. Jeffrey Poole at the Utah Digestive Health Institute.  All attempts to obtain these records must be documented in the claims file.  The RO must make at least two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.

If these records are not obtained, the RO must notify the Veteran of (1) the evidence that was sought, (2) the steps taken to obtain the evidence, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained, the claim may be reevaluated.
2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected gastrointestinal hemorrhagic episodes.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  He is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319 for a disability analogous to irritable colon syndrome (spastic colitis, mucous colitis, etc.).

If the examiner is unable to distinguish between the symptoms associated with the service-connected gastrointestinal hemorrhagic episodes and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.

A complete rationale must be provided for all opinions offered.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the June 2013 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

